Cooper, J.,
delivered the opinion of the court.
The plaintiff in the court below was entitled to recover, because the payment made by him to procure the release of himself and his property was made under duress. If the warrant under which he had been arrested and his property seized, had been issued on an affidavit charging him with an offence against the criminal laws of the State, the payment made by him to procure his discharge would have been against public policy, and he would have been in pari delicto with the defendant; but the affidavit upon which the warrant was issued did *3not charge him with any offence known to the law, and the warrant was wrongfully issued. The defendant interposes to the demand of the plaintiff no defence except that the money was paid in violation of law to procure the plaintiff’s discharge from legal arrest and his property from a legal seizure, to which the plaintiff replies that the seizure and arrest were both without lawful authority, and that the payment was in fact made by him to procure his discharge from an unlawful arrest, and his property from unlawful seizure. The evidence supports the plaintiff’s declaration, and the verdict was correct. Richardson v. Duncan, 3 N. H. 508; Severance v. Kimball, 8 N. H. 386; Fisher v. Shattuck, 17 Pick. 252.

Judgment affirmed.